TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                         JUDGMENT RENDERED AUGUST 7, 2018



                                      NO. 03-17-00809-CV


                         Texas Department of Public Safety, Appellant

                                                 v.

                                          L. V., Appellee




         APPEAL FROM THE 33RD DISTRICT COURT OF BURNET COUNTY
         BEFORE CHIEF JUSTICE ROSE, JUSTICES GOODWIN AND FIELD
           REVERSED AND REMANDED -- OPINION BY JUSTICE FIELD




This is an appeal from the order of expunction signed by the trial court on July 14, 2017. Having

reviewed the record and the parties’ arguments, the Court holds that there was reversible error in

the order. Therefore, the Court reverses the trial court’s order of expunction and remands the

case to the trial court for a new hearing. Appellee shall pay all costs relating to this appeal, both

in this Court and the court below.